Citation Nr: 0701570	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-13 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	William A. DiLibero, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1966 to 
July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.


FINDINGS OF FACT

The veteran's psychiatric symptoms primarily include impaired 
impulse control, anger, rage, suicidal ideation, intrusive 
thoughts, hypervigilance, chronic sleep disturbance, panic 
attacks, depression, anxiety, social isolation, obsession 
with watching news about war in Iraq, suicidal ideation, 
marital problems, and difficulties in adapting to stressful 
circumstances to specifically include work, collectively, 
these symptoms are indicative of occupational and social 
impairment with deficiencies in most areas. 


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in June 2004 which asked him to submit certain 
information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claim.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claim.  The letter also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. VA informed the 
veteran what he needed to substantiate his claim on appeal.  
In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to the claim 
on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the June 2004 letter was sent to the veteran prior 
to the issuance of the August 2004 rating decision.

With respect to VA's duty to assist the veteran, the RO has 
obtained all evidence identified by the veteran.  VA 
outpatient treatment records from the Vet Center in 
Worcester, Massachusetts, dated from April 2004 to July 2004 
are associated with the claims file, to include a June 2004 
letter from the veteran's therapist. The veteran was afforded 
a contract examination through QTC Medical Services (QTC) in 
July 2004; a copy of the examination report is of record. 
Private medical records from the veteran's private 
psychiatrist dated from March 2004 to June 2004 have been 
obtained.  The veteran has submitted a copy of an April 2004 
work incident report from his employer.  In addition, the 
veteran has submitted statements in support of his claim from 
his wife and a friend.  Throughout the appeal, the veteran 
also submitted duplicate copies of evidence already of 
record. Significantly, neither the veteran nor his attorney 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that needs to be obtained.  
In fact, in March 2006, the RO received correspondence from 
the veteran that he had no other information or evidence to 
give to VA to substantiate his claim.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating.  However the 
veteran has not been provided notice of the type of evidence 
necessary to establish to establish an effective date.  
Despite the inadequate notice, the Board finds that there is 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  With respect to the grant of an increased rating 
for PTSD, the agency of original jurisdiction will be 
responsible for addressing any VCAA notice defect with 
respect to the effective date element when effectuating the 
award. Therefore, the Board finds that the veteran has not 
been prejudiced in the Board's favorable adjudication of his 
appeal. 

II.  Analysis

The veteran contends that his service-connected PTSD has 
gotten worse and warrants an increase from the current 50 
percent rating to a higher, 70 percent rating.

Disability evaluations are determined by the application of  
VA's Schedule for Rating Disabilities, which assigns ratings  
based on average impairment of earning capacity resulting  
from a service-connected disability.  38 U.S.C.A. § 1155; 38  
C.F.R. Part 4.  Where there is a question as to which of two  
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates  
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1;  
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where  
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including   
employment. 38 C.F.R. § 4.10 (2006).  If there is a question 
as to which evaluation to apply to the veteran's disability,  
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006). 

When evaluating a mental disorder, VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2006).  
When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

Historically, by a July 1999 rating decision, the veteran was 
granted service connection and assigned a 50 percent rating 
for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  However, a General Rating formula for  evaluating 
psychiatric impairment other than eating disorders contains 
the actual rating criteria for evaluating the  veteran's 
disability.

Pursuant to the General Rating formula, a 50 percent rating 
requires occupational and social  impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial,  circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-  
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective  
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent  
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place;  
memory loss for names of close relatives, own occupation, or 
own name.

The Board has considered all the evidence of record in light 
of the criteria noted above, and finds that the veteran's 
PTSD symptoms more nearly approximate the criteria for a 70 
percent rating.  See 38 C.F.R. § 4.7 (2006).    

A March 2004 private treatment record reflects that the 
veteran complained of depression, anxiety, flashbacks, 
stress, and that he had had suicidal ideations. The doctor 
noted that the veteran denied present suicidal or homicidal 
ideation, he was well oriented, and he had good judgment and 
insight.  It was also noted that the veteran adamantly 
refused to give his gun up, but agreed to put it away.  The 
veteran was prescribed medication and twenty-four hour 
emergency procedures were explained.  
An April 2004 incident report from the veteran's place of 
employment reflects that the veteran's supervisor requested 
that the veteran make corrections to his time sheet to 
account for an hour that he was absent.  The veteran returned 
the time sheet reflecting a change of only a half hour.  
Thereafter, a hostile exchange of words ensued between the 
veteran and his supervisor, leading to the veteran cursing 
"f... you" four times.  The supervisor then told the veteran 
he should leave the building, and as far as he was concerned 
he was fired.  The veteran came back to ask if they could 
work it out, but the supervisor told him this was not the 
time and the veteran should go home.  In the report, the 
supervisor indicated that he was not sure if this was too 
extreme a measure as he was aware of the veteran's temper and 
tendency to over react to things on occasion.  The supervisor 
stated that given the fact that the veteran was generally a 
good worker, had health issues, and was supporting a family, 
he felt a suspension with anger management counseling was an 
appropriate solution.  

An April 2004 Vet Center record reflects that the veteran 
reported having suicidal ideation, intrusive thoughts, and 
stress.  

A May 2004 Vet Center PTSD group record notes that the 
veteran's appearance was very neat, affect was anxious, and 
cognitive functioning was normally alert. 

In a June 2004 letter, the veteran's Vet Center therapist 
stated that the veteran was diagnosed with PTSD and that this 
disability was permanent, chronic and severe.  The therapist 
stated that his symptoms were being exacerbated by work 
related stress.  He requested that the veteran be 
accommodated at the work place so as to not place any 
additional stress on him and to allow him the flexibility of 
schedule that would allow him sufficient time to rest and re-
group.

In a separate June 2004 letter, the veteran's Vet Center 
therapist recounted the veteran's traumatic experiences 
during his service in Vietnam.  He stated that since Vietnam, 
the veteran had received counseling at the center, managed to 
adjust to his work, social and family life, and had buried 
his traumatic memories so they no longer had control over 
him.  However, when 911 happened, all of his stressors 
returned.  He reported that the veteran's anger has become 
easily triggered, he suffers from sleep disturbances, and 
depression consumes his energy.  At work, his previous 
supervisor, who was supportive, was replaced and the veteran 
had become the object of the new supervisor's criticism.   
The veteran stated that because of a recent blow up with the 
new supervisor he was fired, but was subsequently restored to 
his job.  In a panic state, the veteran returned to this 
center for support.  He was ordered to get into an anger 
management class as a condition to return to work.  The 
therapist noted that the war in Iraq triggers the veteran on 
a daily basis.  He overreacts to the slightest stress and 
explodes with rage and anger at minor everyday situations 
with his family.  The therapist stated that the veteran is 
experiencing dysfunction in every aspect of his life and has 
frequent suicidal ideation.  He assigned a GAF score of 38.  

A July 2004 QTC contract examination reflects that the 
veteran appeared somewhat anxious and tense.  It was noted 
that the veteran was properly dressed and his thought 
processes were well-organized. He recalled an incident in 
Vietnam of which he still had vivid memories, nightmares, and 
guilt.  He was fearful of close contact as he was afraid he 
may lose someone, he remains isolated, was easily irritable, 
had angry outbursts, was hypervigilant, was easily startled, 
and had intrusive thoughts.  He had ongoing difficulty with 
his superiors and also marital discord.  The veteran admitted 
to feelings of sadness and loneliness.  He denied 
hallucinations, delusions or paranoid ideation.  His affect 
was appropriate and he demonstrated fair insight into his 
symptoms.  The diagnosis was PTSD and the examiner assigned a 
present GAF of 45 to 50, and about 50 the year before.  The 
examiner noted that the veteran vividly recalled an incident 
soon after the start of the Iraq War when he was overwhelmed 
and took out a gun, put it in his mouth to blow himself away.  
At the persuasion of his wife, he put the gun down and 
immediately contacted the VA clinic for help.   

In July 2004 statements, the veteran stated that since the 
Iraq war his PTSD symptoms have intensified.  He finds that 
he is compelled to watch the news coverage of the Iraq war 
every night even though it upsets him terribly, he cannot 
stop watching.  He has flashbacks to Vietnam, panic attacks, 
and difficulty sleeping.  This brought on suicidal thoughts, 
he held his loaded pistol in his hand contemplating whether 
to use it or not.  The next day he became quite frightened by 
this and contacted the VA for help.  He indicated that his 
current increase in PTSD symptoms has led to work, marital 
and family problems.  He also noted he had increased anger 
problems.  He stated that he had not been able to work a full 
week in several months because stress, anxiety, and fear are 
too debilitating for him to handle.  His family life has 
deteriorated.  He has outbursts at strangers and a great deal 
of difficulty communicating or getting along with his 
children.  The medication helped some of the symptoms, but 
the trade-off is that he does not enjoy the things that he 
used to, like being with family and friends and fishing and 
hiking.  

In a July 2004 letter from the veteran's wife, she stated 
that since the Iraq war the veteran was glued to watching the 
news every night, staying up all night and not being able to 
sleep.  His behavior with their children and her was 
unpredictable.  He rarely even acknowledged the presence of 
his daughters.  Several times he lost his temper and started 
screaming at her for no apparent reason.  He has no friends 
and never socializes anymore.

Collectively, the veteran's psychiatric symptomatology has 
included impaired impulse control, anger, rage, suicidal 
ideation, intrusive thoughts, hypervigilance, chronic sleep 
disturbance, panic attacks, depression, anxiety, social 
isolation, obsession with watching news about war in Iraq, 
marital problems, and difficulties in adapting to stressful 
circumstances to specifically include work.  The Board finds 
that this symptomatology more nearly reflects occupational 
and social impairment with deficiencies in most areas, such 
as work, family relationships, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; near-continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); and inability to establish and maintain 
effective relationships.  Accordingly, as indicated above, 
the Board finds that the next higher, 70 percent rating for 
the veteran's service-connected PTSD is warranted.
 
In reaching the decision to grant a higher 70 percent rating 
for the veteran's PTSD,  the Board has considered the rating 
criteria in the General Rating Formula for Mental Disorders 
not as an exhaustive list of symptoms, but as examples of the 
type and degree of the symptoms, or effects, that would 
justify a particular rating.  The Board has not required the 
presence of a specified quantity of symptoms in the rating 
schedule to warrant the assigned rating for PTSD.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In addition, the Board notes that in the June 2004 Vet 
Center, the therapist assigned the veteran a Global 
Assessment of Functioning (GAF) score of 38 and the July 2004 
QTC examination report assigned a GAF score of 45.  According 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM 
IV), GAF scores of 41 to 50 indicate serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, and 
inability to keep a job). GAF scores of 31-40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., a depressed man 
avoids friends, neglects family, and is unable to work).  Id.  
The Board finds that the aforementioned clinical findings and 
GAF scores support a 70 percent rating under Diagnostic Code 
9411.

While a 70 percent rating is deemed warranted, the Board also 
emphasizes that at no point have the symptoms associated with 
the veteran's PTSD met the criteria for the maximum, 100 
percent, rating.  Specifically, the evidence does not show 
gross impairment in thought processes or communication or an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene.  In fact, 
a March 2004 private treatment record reflects that the 
veteran was well oriented, had good judgment and had good 
insight; a May 2004 Vet Center record noted that the 
veteran's appearance was very neat and his cognitive 
functioning was normally alert; and the July 2004 QTC 
examination report reflected that the veteran was properly 
groomed, thought processes were well-organized.  Furthermore, 
during the July 2004 QTC examination, the veteran denied any 
hallucinations, delusions, or paranoid ideation.

While there is evidence of suicidal thoughts as well as 
outbursts towards his family, the evidence does not show that 
the veteran presents a persistent danger of hurting himself 
or others.  In fact, the evidence does not show that the 
veteran has caused any demonstrable physical harm to himself 
or anyone else.   Furthermore, none of the GAF scores, alone, 
supports the assignment of a rating in excess of 70 percent. 
Thus, for all the foregoing reasons, the Board finds that the 
criteria for a 70 percent, but no higher, rating for PTSD 
have been met.  


ORDER

A 70 percent rating PTSD is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


